Proceeding pursuant .to article 78 of the CPLR to annul respondent’s determination dated June 13, 1969, which suspended petitioner’s driving license for six months and pending attendance at a driver improvement clinic, for violation of section 510 (subd. 3, par. [e]) of the Vehicle and Traffic Law (gross negligence in the operation of a motor vehicle). Determination confirmed and proceeding dismissed on the merits, without costs. In our opinion, respondent’s finding of gross negligence was supported by substantial evidence (Matter of Pask v. Hults, 30 A D 2d 96; Matter of Deutsch v. Hults, 10 A D 2d 724). Brennan, Acting P. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.